Case 6:18-cv-01639-PGB-DCI Document 72 Filed 07/01/20 Page 1 of 16 PageID 5281




                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

  RIVERSIDE APARTMENTS OF                        )   CASE NO. 6: 18-cv-1639
  COCOA, LLC, et al.,                            )
                                                 )   JUDGE PAUL G. BYRON
                            Plaintiffs,          )
                                                 )   PLAINTIFFS’ OPPOSITION TO
  v.                                             )   DEFENDANT, LANDMARK
                                                 )   AMERICAN INSURANCE COMPANY’S
  LANDMARK AMERICAN INSURANCE                    )   DAUBERT MOTION TO STRIKE THE
  COMPANY, ETC,                                  )   TESTIMONY OF PLAINTIFFS’
                                                 )   EXPERT WITNESS GERLAD
                                                 )   ZADIKOFF PERTAINING TO ANY
                            Defendant.           )   PURPORTED DAMAGE TO BUILDING
                                                 )   B AND BUILDING D ROOFS
                                                 )


                                          OPPOSITION BRIEF


        Defendant, Landmark American Insurance Company (hereinafter referred to as

 “Defendant,” “Landmark,” or “RSUI”), moves this Honorable Court to exclude the testimony of

 the eminently qualified Dr. Gerald Zadikoff, PhD (“Zadikoff”) related to the limited issue of any

 purported damages to the roofs of Buildings B and D at the subject property. Similarly, Landmark

 basis its request to exclude Zadikoff on this limited issue, because:

        1. Zadikoff did not inspect the subject property until nearly three years after Hurricane

            Matthew and after a second hurricane, Hurricane Irma, allegedly caused damage to the

            property;

        2. At the time Zadikoff inspected the subject property three of the four roofs had already

            been repaired; and

        3. Zadikoff did not perform any destructive testing.

        The Federal Rules of Evidence provide that:
Case 6:18-cv-01639-PGB-DCI Document 72 Filed 07/01/20 Page 2 of 16 PageID 5282




           A witness who is qualified as an expert by knowledge, skill, experience, training,
           or education may testify in the form of an opinion or otherwise if: (a) the expert's
           scientific, technical, or other specialized knowledge will help the trier of fact to
           understand the evidence or determine a fact in issue; (b) the testimony is based on
           sufficient facts or data; (c) the testimony is the product of reliable principles and
           methods; and (d) the expert has reliably applied the principles and methods to the
           facts of the case.

           Fed. R. Evid. 702. “‘[T]he task of ensuring that an expert's testimony both rests on a reliable

 foundation and is relevant to the task at hand’ is assigned to the district court.” United Fire & Cas.

 Co. v. Whirlpool Corp., 704 F.3d 1338, 1341 (11th Cir. 2013) (quoting Daubert v. Merrell Dow

 Pharm., Inc., 509 U.S. 579, 597 (1993)).

           “The Court must evaluate a three-prong test to qualify an expert witness: “(1) the expert is

 qualified to testify competently regarding the matters he intends to address; (2) the methodology

 by which the expert reaches his conclusions is sufficiently reliable as determined by the sort of

 inquiry mandated in Daubert; and (3) the testimony assists the trier of fact, through the application

 of scientific, technical, or specialized expertise, to understand the evidence or to determine a fact

 in issue.” Rink, 400 F.3d at 1291–92.1 “The party offering the expert has the burden of satisfying

 each of these three elements by a preponderance of the evidence.” Nunez v. Coloplast Corp., 19-

 CV-24000, 2020 WL 2315077, at *2 (S.D. Fla. May 11, 2020). Under Daubert, a witness is

 qualified as an expert if he or she possesses specialized knowledge, skill, experience, training, or

 education. Allison v. McGhan Med. Corp., 184 F.3d 1300, 1310 (11th Cir. 1999); see also Fed.

 R. Evid. 702. The focus is not formal training or education; “experience in a field may offer another

 path to expert status.” United States v. Frazier, 387 F.3d 1244, 1261 (11th Cir. 2004).

           Landmark concedes that it is not challenging Zadikoff’s qualification, but instead only the

 reliability and helpfulness of his opinions.



 1   Rink v. Cheminova, Inc., 400 F.3d 1286 (11th Cir. 2005),

                                                       2
Case 6:18-cv-01639-PGB-DCI Document 72 Filed 07/01/20 Page 3 of 16 PageID 5283




        District courts should consider four factors when assessing the reliability of a scientific

 expert's testimony: (1) whether the expert's methodology has been tested or is capable of being

 tested; (2) whether the theory or technique used by the expert has been subjected to peer review

 and publication; (3) whether there is a known or potential error rate of the methodology; and (4)

 whether the technique has been generally accepted in the relevant scientific community. United

 Fire and Cas. Co., 704 F.3d at 1341 (citing Daubert, 509 U.S. at 593–94). “At the same time, the

 [Supreme] Court has emphasized that these factors are not exhaustive and are intended to be

 applied in a ‘flexible’ manner.” Id. (quoting Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137,

 141 (1999)).

        Daubert also reminds litigants that “[v]igorous cross-examination, presentation of contrary

 evidence, and careful instruction on the burden of proof are the traditional and appropriate means

 of attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596; Small v. Ford Motor Co.,

 12-80841-CIV, 2014 WL 12452092, at *3–4 (S.D. Fla. Aug. 18, 2014); McAteer v. Ciardi Ciardi

 & Astin, P.C., 9:18-CV-81264, 2019 WL 4420363 (S.D. Fla. Sept. 16, 2019). Moreover, while a

 district court serves as a gatekeeper to the admissibility of expert testimony, credibility and

 persuasiveness are reserved for the jury. Quiet Tech. DC-8, Inc. v. Hurel-Dubois UK Ltd., 326

 F.3d 1333, 1341 (11th Cir. 2003); McAteer, 2019 WL 4420363, at *1.

        Landmark purportedly challenges the reliability of Zadikoff’ s opinions because he did not

 inspect the property until approximately three years after Hurricane Matthew; at the time of his

 inspection three of the four building roofs had been allegedly repaired; and he did not perform any

 destructive testing. But these limited arguments do not support the proposition that Zadikoff’s

 methodology was faulty, or that his opinions will not assist the average lay juror in determining

 Plaintiffs’ damages in this matter. In making its conclusory argument, Defendant fails to



                                                 3
Case 6:18-cv-01639-PGB-DCI Document 72 Filed 07/01/20 Page 4 of 16 PageID 5284




 acknowledge the following:

         •   Although Defendant is not challenging Zadikoff’s qualifications, his qualifications are

             beyond reproach and serve as a foundation to the methodologies he employed in

             investigating this matter.2

         •   Zadikoff outlines his methodology, per ASTM approved methodology for the

             inspecting of a building envelope, which includes: Review of project documents,

             evaluation of design concept, determination of service history, physical inspection,

             investigative testing, analysis, and report preparation.3

         •   Zadikoff had a team of three people inspecting the site.45

         •   Zadikoff followed the ASTM methodology for building envelope inspections, which

             follows a seven-step process.6

         •   Zadikoff is a contributing author to the ASTM E58 Committee on forensic engineering

             and follows those rules and regulations during the inspection of properties, such as the

             subject property.7

         •   Zadikoff has evaluated and assessed Hurricane damage, like that in this case, in

             accordance with the requirements of Miami-Dade County, Port of Miami, and the State

             of Florida.8

         It is also important to note here, that the very arguments as to Zadikoff’s alleged lack of



 2 See Curricula Vitae of Gerald Zadikoff, PE, attached hereto as Appendix 1.
 3 See Zadikoff Report at p. 6 (report without photographs), attached hereto as Appendix 2.
 4 Note, per This Honorable Court’s Local Rule 3.03(c), Plaintiffs are not attaching or filing the transcripts of

 depositions referenced herein as this Honorable Court has not requested or ordered those transcripts filed.
 If this Honorable Court desires otherwise, Plaintiffs will promptly file the deposition transcripts referenced
 herein as directed by this Honorable Court.
 5 Zadikoff Depo. Tr. at p. 24.
 6 Zadikoff Depo. Tr. at p. 98, Lines 4-17.
 7 Zadikoff Depo. Tr. at p. 98, Lines 13-17.
 8 Zadikoff Depo. Tr. at p. 245, Lines 1-22.


                                                        4
Case 6:18-cv-01639-PGB-DCI Document 72 Filed 07/01/20 Page 5 of 16 PageID 5285




 methodology and/or helpfulness apply even more to Landmark’s purported engineering expert,

 Ms. Jennifer Teliga, PE (“Teliga”). Consider the following:

     Zadikoff                                               Teliga

     Zadikoff followed the ASTM methodology                 Teliga could not even articulate what the
     for building envelope inspections, which               scientific method was.11
     follows a seven-step process,9 and is on the
     ASTM E58 Committee on forensic
     engineering and follows those rules and
     regulations during the inspection of
     properties, such as the subject property.10




     Methodology performed per ASTM approved                Did not consult or even look at any codes
     methodology for the inspecting of a building           relative to forensic investigations including,
     envelope, which includes: Review of project            but not limited to, ASTM.13 In fact, Teliga
     documents, evaluation of design concept,               does not even carry any of the ASTM or
     determination of service history, physical             ASCE inspection guidelines with her.14
     inspection, investigative testing, analysis, and
     report preparation.12

     Zadikoff follows all applicable standards for          Teliga did not follow the Best Practices for
     inspecting hurricane damage, including                 inspection purposes related to her inspection
     ASTM Standards.15                                      of Plaintiffs’ property.16

     Mr. Zadikoff has been accepted as an expert            Ms. Teliga has never been accepted as an
     witness in federal court multiple times.               expert in federal court.17

     Zadikoff performed infrared thermography               Ms. Teliga did not perform any testing, and
     testing and reviewed multiple prior property           merely performed a visual inspection, other
     reports and photographs to establish a                 than “touching” the roof.19 She did not review
     baseline for damage to the property.18                 any historical reports regarding the property.

 9 Zadikoff Depo. Tr. at p. 98, Lines 4-17.
 10 Zadikoff Depo. Tr. at p. 98, Lines 13-17.
 11 Teliga deposition Tr. at pp 83-84, Lines 19-25; 1-2.
 12 Zadikoff Report.
 13 Teliga Deposition Tr. at p. 83, Lines 1-8.
 14 Teliga Deposition Tr. at p. 185, Lines 12-21.
 15 Zadikoff Depo. Tr. at pp. 98-101.
 16 Teliga Deposition Tr. at p. 200, Lines 16-20.
 17 Teliga Depo. Tr. at p. 186, Lines 14-17.
 18 Zadikoff Depo. Tr. at pp. 76-77, 128-129, 153.
 19 Teliga depo. Tr. at pp.


                                                        5
Case 6:18-cv-01639-PGB-DCI Document 72 Filed 07/01/20 Page 6 of 16 PageID 5286




  Zadikoff had a team of three people                    Teliga inspected the property alone.20
  inspecting the site.

  Zadikoff reviewed the Regional Report and              RSUI never provided Teliga with the
  AEI report to assist in developing a baseline          Regional Report. Or AEI Report21
  for the condition of the property prior to
  Hurricane Matthew.



         In seeking to exclude Zadikoff, RSUI fails to fully disclose Zadikoff’s testimony in most

 respects. For example, RSUI contends that “he never analyzed the impact of Hurricane Irma to the

 RIVERSIDE property.”22 But RSUI omits two very important data points surrounding this

 contention. First, Zadikoff testified that he did not need to determine whether any damage was

 caused to the property by Hurricane Irma, because based on his education, training and experience,

 he knew there was insufficient loading that would cause any damage, i.e. Hurricane Irma did not

 cause any damage to the property because it did not generate enough wind.23 In fact, Zadikoff

 expressly testified that to a reasonable degree of scientific certainty Hurricane Irma did not cause

 any uplift of the roofs the Property.24 And, for his methodology in this regard, Zadikoff analyzed

 NOAA data.25 Second, RSUI challenges Zadikoff’s methodology and conclusions in this regard,

 despite the fact its own expert found no wind damage at the Property due to Hurricane Irma. RSUI

 retained the firm of Madsen, Kneppers & Associates, Inc. (“Madsen”) to serve as its

 construction/estimating expert in this matter. Shortly after Hurricane Matthew and Plaintiffs’

 submission of their damages claim related to same, RSUI improperly non-renewed Riverside.


 20 Teliga depo. Tr. at pp. 120, Lines 22-25; p. 121, Lines 18-21
 21 Holm depo Tr. at p. 174.
 22 RSUI Motion at p. 6 of 7.
 23 Zadikoff Depo. Tr. at pp. 57-58, Lines 7-25; 1-12. See also, Errata Sheet P. 111, Line 19-23.
 24 Zadikoff Depo. Tr. at p. 110, Lines 6-12.
 25 This is acceptable methodology and information to rely upon in developing expert opinions and

 conclusions. Clena Investments, Inc. v. XL Specialty Ins. Co., 280 F.R.D. 653 (S.D. Fla. 2012); Incardone
 v. Royal Caribbean Cruises, Ltd., 16-20924-CIV, 2018 WL 6520934 (S.D. Fla. Dec. 11, 2018), report and
 recommendation adopted, 16-20924-CIV, 2019 WL 8989848 (S.D. Fla. June 5, 2019).

                                                     6
Case 6:18-cv-01639-PGB-DCI Document 72 Filed 07/01/20 Page 7 of 16 PageID 5287




 Riverside was therefore forced to obtain new insurance. Riverside procured new insurance from

 Axis Insurance Company. After Hurricane Irma hit, Riverside presented a claim with Axis for any

 damage related to Hurricane Irma. Axis also hired Madsen through its independent adjusting

 company York Risk Services Group, Inc. On November 13, 2017 Madsen concluded, as to alleged

 damage at the property related to Hurricane Irma:

        •   “We observed that the roofs on buildings East A, North B and West C including the

            Laundry & Maintenance building have not been damaged as a result of wind [from

            Hurricane Irma] …”26

        •   No wind damage [from Hurricane Irma] to the Laundry & Maintenance Building.27

        •   No wind damage [from Hurricane Irma] to Building North B.28

        •   No wind damage [from Hurricane Irma] to Building West C.29

        •   No wind damage [from Hurricane Irma] to Building East A.30

        •   “During our evaluation of the roofs on buildings East A, North B, West C and the

            Laundry & Maintenance building, no storm related impairment was observed.”31

        The Madsen November 13, 2017 report was contained within the file of Matthew Houts

 (“Houts”) who RSUI has presented as an expert in this matter.32 RSUI has been in possession of

 this report for a very long time, including prior to Zadikoff’s deposition. Houts testified that James

 J. Hlavacek, RRO (“Hlavacek”) is a member of Madsen’s roofing group who is very competent

 and thorough,33 and he believes the accuracy of Hlavacek’s opinion that Hurricane Irma did not



 26 Madsen November 13, 2017 Expert Report p. 2 of 6, attached hereto as Appendix 3.
 27 Id.
 28 Id. at p. 3 of 6.
 29 Id.
 30 Id. at p. 4 of 6.
 31 Id. at p. 5 of 6.
 32 Houts Depo. Tr. at p. 142, Lines 15-16.
 33 Houts Depo. Tr. at p. 141, Lines 3-19.


                                                   7
Case 6:18-cv-01639-PGB-DCI Document 72 Filed 07/01/20 Page 8 of 16 PageID 5288




 cause any wind damage at the Property.34

         Another example of RSUI seeking exclusion of Zadikoff based upon a filtered, incomplete

 and, in fact, contrary presentation of the facts is the criticism that Zadikoff should be excluded for

 allegedly not performing “destructive” testing. Yet, RSUI’s own engineering expert, Teliga,

 testified that she did not perform any destructive testing as it was unnecessary.35 In fact, Teliga

 testified that a thorough investigation and inspection of the roof can be performed without

 destructive testing.36 Yet, RSUI contends that “destructive testing would be required in order to

 offer a valid opinion…”37Thus, it is quite disingenuous of counsel for RSUI to assert the argument

 that Zadikoff’s methodology is inadequate because he did not perform destructive testing, when

 literally hours before filing its motion to exclude Zadikoff on these grounds, RSUI’s counsel was

 physically sitting next to Teliga at her deposition on June 17, 2020 as she repeatedly testified that

 she did not perform any destructive testing.38

         Next, the fact that Zadikoff did not inspect the Property until 2019 or that certain portions

 of roofs may have already been repaired does not establish inadequate methodology. In fact, in his

 vast experience assessing Hurricane damage, Zadikoff has performed his analysis even without

 visiting a damaged location, because the site was gone, or based on photos and history, such as he

 did in this matter.39 Here, Zadikoff established his baseline for the condition of the property as it

 existed prior to Hurricane Matthew by inspecting preexisting Florida State Inspection Reports for

 the Property40, previous property reports from independent inspectors, including a 2014 Property


 34 Houts depo. Tr. at p. 142, Lines 9-14.
 35 Teliga depo. Tr. at p. 78, Lines 10-15; p. 85, Lines 22-23; p. 87, Line6-7; p. 96, Lines 14-16; p. 99,
 Lines 1-18.
 36 Teliga Depo. Tr. at p. 98, Lines 7-16.
 37 RSUI Motion at p. 2 of 7.
 38 Additionally, Ms. Teliga’ s failure to engage in destructive testing carries with it separate and distinct

 consequences for liability that do not apply to Zadikoff’s inspection and investigation.
 39 Zadikoff Depo. Tr. at p. 149, Lines 7-20.
 40 Attached hereto as Appendix 4.


                                                        8
Case 6:18-cv-01639-PGB-DCI Document 72 Filed 07/01/20 Page 9 of 16 PageID 5289




 Condition Assessment Report prepared by AEI Consultants on behalf of Riversides’ lender,41 (AEI

 Report”) and RSUI’s pre-policy Property inspection report(s).42

         The AEI Report43, which is a “Baseline Property Condition Assessment” as of December

 18, 2014 found, among other things, that:

         •   The Property appears in overall good condition.44

         •   The remaining useful life of the Property is not less than 40 years.45

         •   Observations of the exterior walls revealed no apparent signs of cracking or movement

             that would indicate excessive settlement. There were no observed or reported

             deficiencies noted. The substructure appeared to be in overall good condition.46

         •   The walls and floors of the structures appeared to be plumb, level, and stable. There

             were no significant signs of deflection or movement. No items of deferred maintenance

             were observed or reported. The superstructure appears to be in overall good condition.47

         •   Exterior walls were in good condition, and no items of deferred maintenance were

             observed.48

         •   Overall, the doors at the Property appeared to be in good to fair condition; no reported

             efficiencies were noted. The doors are expected to last through the term [of the loan]

             with minor repairs per routine maintenance.49

         •   The roofs appeared to be in overall good to fair condition, and no items of deferred



 41 Attached hereto as Appendix 5.
 42 Zadikoff Depo. Tr. at pp. 153-156, Lines 10-25; 1-25; 1-25; 1-22; attached as Appendix 6.
 43 The AEI Report is a document kept in the ordinary course and scope of Riversides’ business records

 and is a corporate document relative regularly conducted activity.
 44 AEI Report, at p. 4.
 45 AEI Report at p. 4.
 46 AEI Report at p. 12.
 47 AEI Report at p. 12.
 48 AEI Report at p. 12.
 49 AEI Report at p. 13.


                                                    9
Case 6:18-cv-01639-PGB-DCI Document 72 Filed 07/01/20 Page 10 of 16 PageID 5290




             maintenance were observed or reported.

         Thus, as of 2014, the property was in overall good condition, including the components

 that Zadikoff found to be damaged by Hurricane Matthew, less than two years later. Moreover,

 prior to insuring the Property, RSUI commissioned a property risk report from Regional Reporting,

 Inc, dated February 18, 2016.50 (“Regional Report”)51. RSUI engages Regional Reporting on a

 regular basis to perform property inspections.52RSUI used the Regional Report to determine

 whether or not to take on the risk of insuring the Property.53 RSUI used the Regional Report to

 determine the Premium it was going to charge and, even though allegedly issued after RSUI bound

 the policy, RSUI relied upon the Regional Report.54 In fact, the Regional Report was in both

 RSUI’s claim file and underwriting file, and one of the purposes of the report is to determine the

 condition of the property, which RSUI relies upon.55 The Regional Report authored on February

 18, 2016 – less than eight (8) months before Hurricane Matthew, determined, among other things,

 that:

         •   The Property Manager “was cooperative and supplied all needed information.”56

         •   The buildings were constructed in 1963 with a total square footage of 29,336 and have

             received updates as needed.57

         •   The roofs were replaced in 2012.58

         •   Recommendations – None.59



 50 Attached hereto as Appendix 6.
 51 The Regional Report was authored by an inspector by the name of Robert Tanner.
 52 Seglie Depo. Tr. at pp. 71-71, Lines 23-25; 1-6.
 53 Holm Depo. Tr. (Vol. 1) at pp. 105-106, Lines 21-25; 1-2.
 54 Holm Depo. Tr. (Vol 1) at p. 106; Lines 3-13.
 55 Holm depo. Tr. (Vol ii) at p. 163; Lines 6-20.
 56 Regional Report at p. 1.
 57 Id.
 58 Id.
 59 Id.


                                                  10
Case 6:18-cv-01639-PGB-DCI Document 72 Filed 07/01/20 Page 11 of 16 PageID 5291




         •   Windows are in good condition.60

         •   No roof leakage is evident.61

         •   No contents are suspectable to water damage.62

         Many of these conditions that were noted as being in good condition, were subsequently

 identified by Zadikoff as being damaged by Hurricane Matthew. Zadikoff also performed infrared

 thermography to determine if the buildings were still experiencing moisture and water problems.63

 He deployed drones to evaluate the roofs.64

         Mr. Zadikoff’s methodology was demonstrably better than the methodology employed by

 Teliga, which she confirmed consisted of only a visual inspection, and touching the roof.

 Moreover, Teliga was never provided, and never reviewed, the preexisting Florida State inspection

 reports, the AEI Report, or RSUI’s own property risk report. Zadikoff’s methodology, at the very

 worst, is the same as Defendant’s engineering expert (as mentioned actually much better). Other

 courts have noted that where opposing experts perform similar analysis, the methodology cannot

 be deemed unreliable. Clena Investments, Inc., 280 F.R.D. at 663 (“As a preliminary matter, the

 Court notes that it appears that XL's proposed expert, EFI, engaged in a very similar process.”).

 Moreover, similar to the expert in Clena, Zadikoff testified that he can provide an analysis based

 upon his vast training, education and experience based upon the items that were provided for his

 review, coupled with his onsite inspection, even if that occurred in 2019. The Clena Court, in

 similar circumstances opined when ruling upon the reliability of an expert engineer assessing

 hurricane damage that:

         “More specifically, Calitu testified that, as a result of his training and experience, he knows

 60 Id. at p. 5.
 61 Id.
 62 Id.
 63 Zadikoff Depo. Tr. at p. 129.
 64 Zadikoff depo. Tr. at pp. 133-134, Lines 22-25; 1-6.


                                                     11
Case 6:18-cv-01639-PGB-DCI Document 72 Filed 07/01/20 Page 12 of 16 PageID 5292




        where to look and what to look for when inspecting a property for damage, and, as a
        professional engineer, he understands the import of cracks and holes that an untrained
        person would not. He further appreciates the impact of high winds on property, having to
        take these effects into account when building to ensure Hurricane Code compliance. For
        all of these reasons, Calitu may rely upon his training, experience, and inspection of the
        Property to opine that it is more likely that Hurricane Wilma imposed the
        Property damage than that any prior hurricane did. And because XL's objection to the
        second opinion stems only from the fact that that opinion ties the damages to the Property
        to Hurricane Wilma, the Court similarly overrules XL's challenge to the second opinion set
        forth above.”

        Clena Investments, Inc., 280 F.R.D. at 664.

        Next, as to Defendants argument that Zadikoff’s testimony will not help the trier of fact;

 nothing could be further from the truth. Expert testimony is helpful to the trier of fact only “if it

 concerns matters that are beyond the understanding of the average lay person.” Frazier 387 F.3d

 at 1262; see also King v. Cessna Aircraft Co., 03-20482-CIV, 2010 WL 1980861, at *5 (S.D. Fla.

 May 18, 2010). In other words, “[p]roffered expert testimony generally will not help the trier of

 fact when it offers nothing more than what lawyers for the parties can argue in closing

 arguments.” Id. at 1262–63 (citing 4 Weinstein's Fed. Evid. § 702.03[2][a]). Moreover, where an

 expert opinion tends to confuse the trier of fact, it may not satisfy the helpfulness

 prong. See Frazier, 387 F.3d at 1258. Finally, “[b]ecause of the powerful and potentially

 misleading effect of expert evidence,” judges must take care not to allow misleading and

 prejudicial opinions to influence the finder of fact. See id. at 1263; see also Cook ex rel. Estate of

 Tessier v. Sheriff of Monroe County, Fla., 402 F.3d 1092, 1111 (11th Cir. 2005) (citing Frazier,

 387 F.3d at 1263); Clena Investments, Inc., 280 F.R.D. at 664.

        Here, as outlined above, Zadikoff reviewed several documents outlining the historical

 condition of the property prior to Hurricane Matthew, reviewed several photographs taken right

 after Hurricane Matthew hit, evaluated relevant weather data from NOAA, and conducted a

 lengthy site visit with two other team members, that included infrared thermography and drone

                                                  12
Case 6:18-cv-01639-PGB-DCI Document 72 Filed 07/01/20 Page 13 of 16 PageID 5293




 inspection. Zadikoff’s methodology, therefore, is similar to that of the experts in Ctr. Hill Courts

 Condo. Ass'n, Inc. v. Rockhill Ins. Co., 19-CV-80111, 2020 WL 475633 (S.D. Fla. Jan. 28, 2020)

 wherein the Court reasoned as follows regarding experts analyzing Hurricane Irma:

            Likewise, Mr. Biller’s testimony establishes that his opinions are not, as Defendant
            argues, based solely on the information supplied by Plaintiff’s property manager
            and condominium board president. Instead, as detailed above, Mr. Biller reviewed
            photographs of the damage sustained that were taken soon after Hurricane Irma
            struck, together with weather data generated during the storm, and he conducted a
            lengthy site inspection of the Property, all of which were used to verify the
            historical information supplied and substantiate his ultimate opinions. Moreover,
            his testimony will assist the trier of fact in understanding the nature of the damage
            sustained and the cause of such damage. Thus, Defendant’s arguments regarding
            Mr. Biller’s consideration of the historical information provided by Plaintiff are
            challenges to the weight of his testimony, rather than its reliability, helpfulness, or
            admissibility, which must be evaluated by the jury. See Vision I Homeowners Ass'n,
            Inc., 674 F. Supp. 2d at 1325 (quoting Jones, 861 F.2d at 662). “[V]igorous cross-
            examination, presentation of contrary evidence, and careful instruction on the
            burden of proof are the traditional and appropriate means of attacking shaky but
            admissible evidence.” Quiet Tech. DC-8, Inc., 326 F.3d at 1341 (quoting Daubert,
            509 U.S. at 596). Accordingly, Defendant’s Daubert Motion is denied as it relates
            to Mr. Biller’s expert opinions.


            The fact that Zadikoff did not inspect the subject property until nearly three years after

 Hurricane Matthew neither renders his testimony unreliable, nor would excluding Zadikoff based

 on Defendant’s arguments, which apply equally, if not worse, to its own expert engineer, Teliga,

 be equitable. Zadikoff has been engage in the forensic investigation of hurricane damage for over

 30 years. In the course of that time, as a practical matter, many inspections occur well-after the

 time of the Hurricane event – even years. Zadikoff testified that “many times” investigations occur

 year later, and even more damage is found after those inspections. 65 Further, Zadikoff had access

 to and did review a variety of materials that provided him with sufficient baseline of the prior

 condition of the property. Zadikoff, for instance, had State of Florida reports that outlined the



 65   Zadikoff deposition Tr. At p. 64, Lines 2-16.

                                                      13
Case 6:18-cv-01639-PGB-DCI Document 72 Filed 07/01/20 Page 14 of 16 PageID 5294




 condition of the subject property prior to Hurricane Matthew.66 Further, at least one court recently

 held that a lapse of two years in investigating a hurricane does not render an expert’s opinions

 unreliable. Instead, that, as well as other issues, are proper lines of attack on cross examination.

 Nat'l Union Fire Ins. Co. of Pittsburgh PA v. SPX Flow US, LLC, 18-CV-80332, 2019 WL

 1227987 (S.D. Fla. Mar. 14, 2019). Further, like Zadikoff, Defendants engineer Teliga also

 inspected the property years after Hurricane Matthew, and as late as 2019.

         Under Daubert, while a district court must take on the role of gatekeeper, its role “is not

 intended to supplant the adversary system or the role of the jury.” Quiet Technology DC-8, Inc.,

 326 F.3d at 1341 (citations omitted). “[I]t is not the role of the district court to make ultimate

 conclusions as to the persuasiveness of the proffered evidence.” Quiet Technology DC-8, Inc., 326

 F.3d at 1341 (citations omitted) (quotation marks omitted). The district court cannot exclude an

 expert based on a belief that the expert lacks personal credibility. Rink, 400 F.3d at 1293 n.7. To

 the contrary, “vigorous cross-examination, presentation of contrary evidence, and careful

 instruction on the burden of proof are the traditional and appropriate means of attacking shaky but

 admissible evidence.” Quiet Technology DC-8, Inc., 326 F.3d at 1341 (quoting Daubert, 509 U.S.

 at 596). “Thus, ‘[o]n cross-examination, the opposing counsel is given the opportunity to ferret out

 the opinion’s weaknesses to ensure the jury properly evaluates the testimony’s weight and

 credibility.’” Vision I Homeowners Ass'n, Inc., 674 F. Supp. 2d at 1325 (quoting Jones, 861 F.2d

 at 662). Ultimately, “a district court enjoys ‘considerable leeway’ in making” evidentiary

 determinations such as these. Cook ex rel. Estate of Tessier, 402 F.3d at 1103 (quoting Frazier,

 387 F.3d at 1258); Centre Hill Courts Condominium Association, Inc., 2020 WL 475633, at *3.

         Here, vigorous cross-examination of Zadikoff and Teliga regarding their respective


 66See State of Florida Inspection Report, attached hereto as Appendix 1; Zadikoff Depo. Tr. At p. 153,
 Lines 16-25.

                                                   14
Case 6:18-cv-01639-PGB-DCI Document 72 Filed 07/01/20 Page 15 of 16 PageID 5295




 methodologies and conclusions is the measure that this Honorable Court should allow in this

 matter. Indeed, RSUI criticizes Zadikoff for some of the very same alleged gaps in methodology

 that Teliga admits to related to her own limited investigation. Allowing the jury to assess the

 comparison between Zadikoff and Teliga as to their respective methodologies and opinions

 deriving therefrom comports with this Honorable Court’s role as gatekeeper. Conversely,

 prohibiting the jury from being able to assess these comparisons will severely prejudice the

 Plaintiffs, and will actually inhibit the jury’s ability to assess the full merits of the claims asserted

 by Plaintiffs in this matter.

         For these reasons, Plaintiffs respectfully requests that this Honorable Court deny

 Defendant’s Motion to Strike the Testimony of Plaintiffs’ expert Witness Gerald Zadikoff

 Pertaining to any Purported Damage to the Building B and Building D Roofs as matter of law.

                                                 Respectfully submitted,

                                                 /s/ Thomas J. Connick
                                                 Thomas J. Connick, Esq. (0070527)
                                                 Connick Law, LLC
                                                 25550 Chagrin Blvd., Suite 101
                                                 Beachwood, Ohio 44122
                                                 (216) 364-0512 | Fx: (216) 609-3446
                                                 tconnick@connicklawllc.com


                                                 Joseph W. Janssen, III
                                                 Florida Bar 166067
                                                 JANSSEN, SIRACUSA & KEEGAN PLLC
                                                 120 South Olive Avenue, Suite 504
                                                 West Palm Beach, Florida 33401
                                                 Telephone: (561) 420-0583
                                                 Facsimile: (561) 420-0576
                                                 Email: jjanssen@jasilaw.com
                                                 Attorney for Plaintiffs




                                                    15
Case 6:18-cv-01639-PGB-DCI Document 72 Filed 07/01/20 Page 16 of 16 PageID 5296




                                  CERTIFICATE OF SERVICE


        I hereby certify that on this 1st day of July 2016, the foregoing was filed electronically, and

 that notice of this filing will be sent to all parties by operation of the Court’s electronic filing

 system. Parties may access this filing through the Court’s system.


                                               /s/ Thomas J. Connick
                                               Thomas J. Connick (0070527)
                                               Attorney for Plaintiffs




                                                  16
